Title: James Madison to R. H. C. Taylor, June 1833
From: Madison, James
To: Taylor, R. H. C.


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                [June-December 1833]
                            
                        
                         Since my answer to your two letters, I have heard nothing from Mr. Clarke, on the subject of them from which
                            I infer as I do from other circumstances, that he can give no aid to the search for evidence of the military
                            services of your two Uncles. I now learn that Col Robt. Taylor Junr. on the advice of his father with whom I had
                            communicated on the subject, has put what papers and information he had relating to Col: F. Taylor into the hands of
                            Mr. Archibald McGill Green, who has had much experience and I believe much success in establishing similar claims. He is I
                            understand to be liberally compensated but on condition only of his success: Mr. Green thinks favourably of the claim; but
                            that application to Congress may-be necessary. The result will doubtless be made known to all who are interested in the
                            case.
                        Of the claim for Mr. Jno. Taylor’s naval service, no evidence has yet been obtained, I understand that his
                            case, has also been put into the hands of Mr. Green, or of Mr. V:spasian Ellis, of the Eastern shore; on the same
                            Condition of "no perchase no pay."
                        I wish you & all others having a common interest with you, the success may be due to your claims, and
                            regret that I am so unable to contribute to it. With friendly salutations
                        
                            
                                James Madison
                            
                        
                    